464 F.2d 1397
Michael J. RYAN, Plaintiff-Appellee,v.PACIFIC COAST SHIPPING CO., LIBERIA, Defendant-Appellant.PACIFIC COAST SHIPPING CO., LIBERIA, Plaintiff-Appellee,v.SCRAP LOADERS, INC., Defendant-Appellant.
Nos. 24934, 24935.
United States Court of Appeals,
Ninth Circuit.
Aug. 25, 1972.

Before KOELSCH, CARTER and WRIGHT, Circuit Judges.

ORDER

1
The Court sua sponte vacates and withdraws the orders filed in the above causes on June 16, 1972, 464 F.2d 1396, and now makes the following order:


2
The judgments entered by the District Court in the above causes are set aside and the matters are remanded to the said court for further consideration, in the light of the Supreme Court's decision in Victory Carriers, Inc. v. Law, 404 U.S. 202, 92 S.Ct. 418, 30 L.Ed.2d 383 (1971).


3
It is so ordered.